Exhibit 10.1

SECOND AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT

SECOND AMENDMENT TO REVOLVING LINE OF CREDIT AGREEMENT is made and effective as
of November 1, 2006 (the “Effective Date”) by and between C-COR INCORPORATED
(C-Cor”), BROADBAND CAPITAL CORPORATION (“Broadband” and, together with C-Cor,
collectively the “Borrower”), and CITIZENS BANK OF PENNSYLVANIA (the “Bank”).

WHEREAS, the Borrower and the Bank have entered into a certain Revolving Line of
Credit Agreement dated as of November 5, 2004 (as amended by a certain Amendment
to Revolving Line of Credit Agreement dated as of November 1, 2005 and as
otherwise amended, modified or supplemented from time to time, hereinafter
referred to as the “Loan Agreement”); and

WHEREAS, the Borrower and the Bank desire to further amend the Loan Agreement in
certain respects as hereinafter provided

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, the Bank and
the Borrower hereby agree as follows:

1. The Loan Agreement is hereby amended by deleting the definition of
“Commitment Period” therefrom in its entirety and substituting in lieu thereof
the following:

“Commitment Period: From the date hereof to but

not including November 3, 2007”

2. Capitalized terms used herein which are not defined herein shall have the
meaning assigned to such terms in the Loan Agreement. Except as amended hereby,
all of the provisions of the Loan Agreement shall remain unchanged; shall
continue in full force and effect; and are hereby ratified and confirmed in all
respects. From and after the Effective Date all references in the Loan Agreement
to “this Agreement” (and all indirect references such as “herein”, “hereby”,
“hereunder”, and “hereof”) shall be deemed to refer to the Loan Agreement, as
amended by this Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Second Amendment to Revolving Line of Credit Agreement as of the
day and date first above written.

 

CITIZENS BANK OF PENNSYLVANIA     C-COR INCORPORATED By:  

/s/ Joseph F. King

    By:  

/s/ Joseph E. Zavacky

Name:   Joseph F. King     Name:   Joseph E. Zavacky Title:   Senior Vice
President     Title:   Controller and Assistant Secretary BROADBAND CAPITAL
CORPORATION       By:  

/s/ George M. Savereno

      Name:   George M. Savereno       Title:   President      